Citation Nr: 0101087	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  98-05 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an effective date earlier than December 1, 
1991, for a 100 percent schedular rating or to an 
extraschedular total rating based on marked interference with 
employment or frequent periods of hospitalization under 
38 C.F.R. § 3.321(b)(1) for service-connected post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	William M. Hanlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which implemented an August 1997 
decision of the Board granting a 100 percent disability 
rating for service-connected PTSD.  In implementing the 
Board's decision the RO assigned an effective date for the 
100 percent rating of December 1, 1991.  The veteran 
perfected an appeal to the Board of the effective date of 
December 1, 1991, contending that the effective date should 
be earlier.

The Board denied the veteran's appeal for an earlier 
effective date in December 1999.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  The parties submitted a Joint 
Motion for Remand of the matter to the Board, and, in a June 
2000 order, the Court granted the Joint Motion.  Therefore, 
the Board's December 1999 decision was vacated by the Court, 
and the matter remanded for the Board to issue a new 
decision.


REMAND

The general rule for assigning effective dates for awards of 
increased disability compensation is that the date "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400(o)(1) 
(2000).  The law provides one exception to this general rule.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991).  If the evidence 
shows that the increase in disability occurred prior to the 
date of receipt of claim, the RO may assign the earliest date 
as of which it is ascertainable that the increase occurred as 
long as the claim for the increased disability rating was 
received within a year of the date that the increase 
occurred.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (2000); see Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98 (Sept. 23, 1998).  Thus, 
generally speaking, determining the effective date for an 
increased rating depends on (1) the date a claim for such 
benefits was filed and (2) the earliest date as of which it 
is ascertainable that the increase occurred.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999); see also Hazan v. Gober, 
10 Vet. App. 511, 519 (1992)

In the Joint Motion for Remand the parties agreed that the 
Board did not provide adequate reasons and bases for its 
denial of an earlier effective date for the 100 percent 
rating for service-connected PTSD.  The parties specified two 
areas in which the Board's reasons and bases were inadequate.

First, the parties noted that the Board had determined that 
the RO decision in May 1991 to withdraw an appeal of an 
increased rating claim upon assigning an increased rating was 
contrary to an opinion of the Court issued subsequently in 
1993, but that the RO's decision was nevertheless final and 
binding.  The parties stated that the Board should have 
considered, however, whether a June 1991 statement from the 
veteran's representative could have constituted a valid NOD 
with the rating decision rather than simply a claim for an 
increased rating.  Joint Motion at 6.

In additional argument submitted to the Board on remand from 
the Court, the veteran also contends that the RO could not 
withdraw the veteran's appeal of the initial rating assigned 
for his service-connected PTSD after granting an increased 
rating in May 1991 and that his appeal remained pending.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded).  The veteran also contends 
that the RO did not inform him of his appeal rights in May 
1991 and that therefore his appeal remains pending.

As noted above, determining the effective date for an 
increased rating depends on (1) the date a claim for such 
benefits was filed and (2) the earliest date as of which it 
is ascertainable that the increase occurred, and the 
arguments noted above concern the first determination 
involved, i.e., the date a claim was filed for increased 
benefits.  The Board will defer a determination on this 
matter pending additional development of the evidence 
pertaining to the second determination, i.e., the earliest 
date as of which it is ascertainable that the increase 
occurred

Second, the parties noted that the medical evidence of record 
showed that the veteran was hospitalized on many occasions 
during 1990 to 1991 with regard to service-connected PTSD and 
that he was awarded temporary total ratings for some of these 
hospitalizations.  The parties then stated that the Board did 
not discuss whether an extraschedular rating was appropriate 
pursuant to 38 C.F.R. § 3.321(b) in light of these 
hospitalizations.  Joint Motion at 7.

On remand, the veteran has submitted additional argument 
regarding these two points as well as numerous items of 
evidence that were not previously in the file.  He has waived 
his right to have the RO consider this evidence in the first 
instance.  38 C.F.R. § 20.1304(c) (2000).  However, in 
reviewing the newly submitted evidence, the Board concludes 
that the medical evidence of record is conflicting with 
regard to when the veteran became unemployable or unable to 
obtain or retain employment due solely to service-connected 
PTSD without regard to nonservice-connected disabilities.  
For example, the veteran has submitted a "Residual 
Functional Capacity" questionnaire form, dated in December 
1991, from Dr. Bronski of the VAMC, Tuscaloosa, stating that 
the veteran's PTSD was severe and indicating that there was 
"extreme" impairment of ability to respond to customary 
work pressures and that this level of severity had existed 
"for many years"; however, other VA physicians had 
determined that the veteran was employable and able to work 
in reports dated in February-April 1985, October 1988, 
November 1989, February-March 1990, March-April 1990, and 
June 1990.  Moreover, in a June-July 1991 VAMC report, a VA 
examiner diagnosed both PTSD and alcohol dependency disorder 
and assigned a Global Assessment of Functioning (GAF) 
designation -- which encompassed the debilitating effects of 
both diagnosed disorders -- of 61-70 for a range between 
moderate and some mild symptoms.  See Quick Reference to the 
Diagnostic Criteria from DSM-IV, 46-47 (1994).  Additionally, 
in some of the reports noted above, the veteran provided a 
history of working at that time as a professional pool player 
and as a house painter.

In addition, in July 1991, the RO obtained a discharge 
summary from a period of hospitalization, dated in 
February-March 1991, on which Dr. Bronski stated that it was 
unknown at that time whether the veteran would be able to 
return to gainful employment.  However, the veteran has 
submitted a copy of a discharge summary from that same period 
of hospitalization which was dictated and typed at a later 
date and signed by Dr. Bronski in which, among other 
differences, it was stated that the veteran was unable to 
seek or maintain gainful employment because of his PTSD.  On 
remand, the RO must verify which report is the actual 
discharge summary for this period of hospitalization.

In determining when the veteran became unemployable or unable 
to obtain or retain employment due solely to 
service-connected PTSD without regard to nonservice-connected 
disabilities, the Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), overruled on other grounds by Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  Where the medical evidence of record 
is insufficient or conflicting, as is the case here, the 
Board may seek an advisory opinion.  Id.  Therefore, the 
Board will remand the case to have a VA examiner review the 
medical records and render an opinion based on those reports 
as to when the veteran became unemployable or unable to 
obtain or retain employment due solely to service-connected 
PTSD without regard to nonservice-connected disabilities.

The veteran has submitted the decision of an Administrative 
Law Judge (ALJ) of the Social Security Administration (SSA) 
showing that that agency granted disability benefits to the 
veteran from December 31, 1987.  The findings of the decision 
of the ALJ included that the veteran had moderately severe 
PTSD and that his psychiatric impairment was of such severity 
as render him "disabled" within the meaning of the 
regulations of the SSA.  However, although the ALJ decision 
refers only to PTSD, a Form SSA 833-U3 (5-89), Cessation or 
Continuance of Disability or Blindness Determination and 
Transmittal, shows that the primary diagnosis for the medical 
disability was PTSD but that a secondary diagnosis was 
personality disorder.  Thus, on remand, the RO should attempt 
to ascertain from the SSA whether the SSA disability benefits 
were awarded based solely on the diagnosis of PTSD or whether 
the disabling effects of a personality disorder were also 
considered because personality disorders are not considered 
diseases or injuries under the law for the purposes of VA 
compensation benefits.  38 C.F.R. § 3.303(c) (2000).

In addition, it was noted on the "Residual Functional 
Capacity" questionnaire form, dated in December 1991, from 
Dr. Bronski that this "Supplemental Questionnaire" was 
designed to amplify Dr. Bronski's "narrative report".  
However, the narrative report is not of record and so on 
remand the RO should attempt to obtain this report.

Similarly, the records submitted by the veteran in November 
2000 include the professional qualifications of a vocational 
expert, Dr. John Seymour although no report or statement from 
Dr. Seymour was submitted.  However, the veteran did submit 
an unsigned November 1990 letter from B. E. Blankenship, 
M.D., who diagnosed probable PTSD and rendered an opinion 
about the veteran's employability but the records did not 
include Dr. Blankenship's professional qualifications.  On 
remand, the RO should request that the veteran submit a 
"signed" copy of the November 1990 letter from Dr. 
Blankenship or otherwise have Dr. Blankenship verify the 
letter's authorship and the RO should request that the 
veteran submit a copy of Dr. Blankenship's professional 
qualifications or curriculum vitae.

As noted above, the parties have requested in the Joint 
Motion that consideration be given to an effective date 
earlier than December 1, 1991, for a total rating on an 
extraschedular basis because of marked interference with 
employment or frequent periods of hospitalization under 
38 C.F.R. § 3.321(b)(1).  Although the Board may not assign 
an extra-schedular rating in the first instance because the 
authority for doing so is vested in a particular VA official, 
the Board may consider whether remand to the RO for referral 
to those officials is warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996) (holding that Board is precluded from 
assigning an extra-schedular rating in the first instance, 
but the Board is not precluded from considering whether 
referral to the VA officials is warranted); see also 
VAOGCPREC 6-96 (Aug. 16, 1996).  Therefore, this issue should 
also be considered by the RO on remand in determining whether 
an earlier effective date for a total rating may be granted.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran submit a "signed" copy of the 
November 1990 letter from Dr. Blankenship 
or otherwise have Dr. Blankenship verify 
the letter's authorship, and the RO 
should request that the veteran submit a 
copy of Dr. Blankenship's professional 
qualifications or curriculum vitae.

2.  The RO should attempt to ascertain 
from the SSA whether the SSA disability 
benefits awarded to the veteran were 
awarded based solely on the diagnosis of 
PTSD or whether the disabling effects of 
a personality disorder were also 
considered as appears to be indicated by 
Form SSA 833-U3 (5-89), Cessation or 
Continuance of Disability or Blindness 
Determination and Transmittal, submitted 
by the veteran to the Board in November 
2000.  The RO should also attempt to 
obtain the "narrative report" referred 
to in the "Supplemental Questionnaire As 
To Residual Functional Capacity", dated 
in December 1991 and completed by Dr. 
Bronski of the VA.

3.  The RO should verify which copy of 
the discharge summary for the 
February-March 1991 period of inpatient 
treatment at the VAMC, Tuscaloosa, is the 
official or correct report -- the 
unsigned version that the RO received in 
July 1991 or the signed version that the 
veteran submitted in November 2000, and 
the RO should document and explain 
clearly in the claims file which copy is 
the correct or final discharge summary.

4.  The RO should arrange for a VA Mental 
Disorders or PTSD examiner to review the 
medical evidence of record dated prior to 
1992 and render an opinion, based on this 
evidence, as to when the veteran became 
unemployable or unable to obtain or 
retain employment due solely to 
service-connected PTSD without regard to 
nonservice-connected disabilities.  If 
the examiner cannot state this opinion 
with certainty, he should describe 
approximately when it appears that the 
veteran became so severely disabled by 
PTSD that he was unemployable based on 
the dates of the medical reports of 
record and by referring to the 
descriptions of the veteran's psychiatric 
condition and mental status in those 
reports that the examiner finds most 
persuasive with regard to this matter.

In rendering this opinion, the examiner 
must consider the opinion of a VA 
examiner expressed in the June 1996 PTSD 
examination report, "With regard to any 
substance abuse disorders that may have 
been present in the past, there is little 
reason to believe that these were nothing 
more (sic) than an attempt on veteran's 
part at self-medication for symptoms of 
PTSD and associated and secondary 
depression."  The examiner must provide 
a complete rationale for the opinion in 
the consultation report including a 
discussion of why he or she agrees or 
disagrees with other examiners who found 
that the veteran was able to work or was 
not able to work in the reports of 
record, and, if relevant, a discussion of 
why he or she agrees or disagrees with 
the opinion of the June 1996 VA examiner 
as to the relationship between substance 
abuse disorders and PTSD.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000).

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO should readjudicate the claim 
for an effective date earlier than 
December 1, 1991, for a 100 percent 
schedular rating including a 
determination of entitlement to an 
extraschedular total rating based on 
marked interference with employment or 
frequent periods of hospitalization under 
38 C.F.R. § 3.321(b)(1) for 
service-connected post traumatic stress 
disorder (PTSD).  In so doing, the RO 
should consider all the pertinent 
evidence in the record and all arguments 
advanced by the veteran including those 
submitted by the veteran to the Board on 
remand from the Court in November 2000.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



